Case: 1:15-cr-00075 Document #: 104 Filed: 06/17/19 Page 1 of 2 PagelD #:481

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
No. 15 CR 75
v. Judge Virginia M. Kendall
NAVINDER SINGH SARAO
ROFOS RDER

The UNITED STATES OF AMERICA by its counsel, ROBERT A. ZINK, Acting
Chief of the Fraud Section of the Criminal Division, United States Department of
Justice, having moved this Court, without opposition from the defendant, to authorize
alternative victim notification procedures in this case, the Court finds that (i) the
“multiple crime victims” provision of 18 U.S.C. § 3771(d)(2) applies to this case
because it is impracticable for the Government to notify the numerous possible crime
victims in this case of their rights on an individual basis; and (ii) the Government's
proposed alternative notification procedure set out in its Unopposed Motion to
Authorize Alternative Victim Notification Procedures is a reasonable procedure to
satisfy the Government’s obligations under 18 U.S.C. § 3771 that does not unduly
complicate or prolong the proceedings.

IT IS HEREBY ORDERED THAT the Government may provide notice to
possible crime victims in this case through publication on a website maintained by
the Department of Justice as an alternative to providing individualized notice. The
content of the website shall be consistent with the description set forth in paragraph

4 of the Government’s motion.
yw

Case: 1:15-cr-00075 Document #: 104 Filed: 06/17/19 Page 2 of 2 PagelD #:482

Viginia M. Ke ne

Ctted yitginia District Judge

DATE: J ono 2019
